Matter of Paul's Pizza Inc. v Commissioner of Labor of the State of N.Y. (2016 NY Slip Op 05242)





Matter of Paul's Pizza Inc. v Commissioner of Labor of the State of N.Y.


2016 NY Slip Op 05242


Decided on June 30, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 30, 2016

Mazzarelli, J.P., Renwick, Moskowitz, Gische, Gesmer, JJ.


1643 100824/14

[*1]In re Paul's Pizza Inc., et al., Petitioners,
vThe Commissioner of Labor of the State of New York, et al., Respondents.


Stewart Lee Karlin Law Group, P.C., New York (Daniel E. Dugan of counsel), for petitioners.
Eric T. Schneiderman, Attorney General, New York (Haeya Yim of counsel), for respondents.

Determination of the New York State Industrial Board of Appeals (IBA), dated May 22, 2014, which affirmed an order to comply issued by the New York State Department of Labor on January 12, 2011, finding, inter alia, that petitioners failed to pay proper overtime wages, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Margaret A. Chan, J.], entered March 20, 2015), dismissed, without costs.
The IBA's	determinations that petitioner Evangelis Gritsipis was an employer within the meaning of the New York Labor Law, and that petitioners failed to pay proper overtime wages are
supported by substantial evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights , 45 NY2d 176, 179-182 [1978]).
The civil penalties imposed on petitioners are not excessive.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 30, 2016
CLERK